Title: John Adams to Abigail Adams, 22 December 1793
From: Adams, John
To: Adams, Abigail


My dearest Friend
Philadelphia Decr 22. 1793
I went this morning to Dr Greens and this afternoon to St. Pauls where I heard Dr Magaw: but I am not Sure it is prudent to go to Church or to Meeting for if there is danger and can be infection any where it is as likely to be in these Assembleis as in any Place. All the World however says and believes there is no danger.
Our son Thomas opened at the Bar, on Fryday and acquitted himself to his own Satisfaction at least, and that is a great Point. His Cause was a Prosecution of a disorderly house and consequently his Audience was crouded. Two of your sons are thus engaged in the great Work of Reformation and I wish them success. Mr Ingersol thinks, that as Charles is not necessitated to push into the Country for an immediate subsistance, he had better remain in the City where there is the greatest Quantity and Variety of profitable Business. But advises me to let him ride the Circuits in the Summer, to see the Country and the People as well as practice. This Plan upon the whole I approve, among many others for this decisive one, that he will avoid the danger if there should be any in the Summer Months.
I cannot write you upon public affairs. I should write in Shackles. There will be many weak Propositions no doubt. it is even possible there may be some wicked ones: none I hope Stark mad.
The Antifœderal Party by their ox feasts and their civic feasts, their king killing Toasts, their perpetual Insolence and Billingsgate against all the Nations and Governments of Europe their everlasting brutal Cry of Tyrants, Despots, Combinations against Liberty &c &c &c have probably irritated, offended and provoked all the Crowned Heads of Europe at least: and a little more of this Indelicacy and Indecency may involve Us in a War with all the World. on the other hand It is possible the French Republicans may be angry with Us for preventing their Minister, from involving Us in War & Anarchy. The State is in critical Circumstances, and have been brought into them by the Heat and Impatience of the People. If nothing will bring them to consideration, I fear they will suffer Severely for their Rashness. The Friends of the Government have been as blind as its Ennemies in giving Way to the Torrent. Their great Error was in suffering Publicola to be overborn and Paines Yellow Fever to be Spread and propagated and applauded, as if, instead of a Distemper, a putrid, malignant mortal fatal Epidemic, it had been a Salubrious shower of Blessings from on high. It is reported this Luminary is coming to America. I had rather, two more Genets should arrive.
Mrs Dalton and too many others to be named, desire their respects to you.
My office renders me so compleatly insignificant that all Parties can afford to treat me with a decent respect, which accordingly they do, as far as I observe or hear or suspect. They all know that I can do them neither much good nor much harm.
My Health has been pretty well, excepting a Cold, which I regularly have upon entering this City two or three Weeks, every Year.
I am afraid We shall have a long session. But I hope We shall rise in April. My Duty to my Mother & Love where due.
yours unceasingly
J. A
